Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/556,600 and Response filed on 12/08/2020. Claims 1-16 have been elected without traverse. Claims 17-20 have been canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims. Claims 21-24 have been newly created. Claims 1-16 and 21-24 remain pending in the application.
2. Because applicant did not distinctly and specifically point out the supposed
errors in the restriction requirement, the election has been treated as an election without
traverse (MPEP § 818.01(a)).

Allowable Subject Matter
3.  Claims 1-16 and 21-24 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
4.  The prior art of record fails to teach or suggest or render obvious: instructions/ method/system comprising: analyzing a set of characteristics of a logic network, the set of characteristics including a count of primary inputs of the logic network; selecting a logic optimization engine from a group comprising a truth-table, a binary decision diagram, and a satisfiability; and automatically optimizing the logic network by using the logic optimization engine among with all limitations of claim 1 or 9 or 21.  
.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851